Moyer, C. J.,
dissenting. Because I believe this court should have abided by its own rule and refused to consider the motion for rehearing filed by relator Mirlisena, I dissent from the entry announced October 7, 1993, and the opinion that is issued today.
S.Ct.Prac.R. IX(1) sets forth the time within which a motion for rehearing must be filed in the Supreme Court:
“A motion for rehearing shall be filed within ten days after the announcement of the decision. Such motion must be confined strictly to the grounds urged for rehearing and must not constitute a reargument of the case. Notice of such *604motion shall be served on opposing counsel, who shall have five days to file his memorandum contra.”
The parties to a case before this court, and all others concerned with the matter, have a right to expect that the court will follow its own rules in disposing of the important issues before it. In the instant case, the board of elections, the candidates to the office of City Council of Cincinnati, their supporters, and the voters could be expected to rely on the entry of this court announced September 14, 1993 by which the court denied the writ of mandamus sought by Mirlisena. The effect of the order was to deny Mirlisena a place on the November ballot for City Council of Cincinnati. A motion for rehearing of that order was due to be filed under the Supreme Court rule no later than September 24. Mirlisena filed a motion for rehearing on October 1, seven days out of rule.
One of the concurrences argues that the court should consider Mirlisena’s untimely motion for rehearing because we did not issue an opinion on the day the entry was announced, and that when the entry in State ex rel. Sterne v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 1463, 619 N.E.2d 697, was announced on September 29, relator Mirlisena then knew upon what basis we had decided his case. Since no opinion was issued with the entry in the Sterne case, it is difficult to know how an entry in that case assisted Mirlisena in arguing a motion for rehearing in his case. The fact that the results in the two cases were different certainly does not mean that the legal analysis was the same.
The board of elections relied upon our decision in its preparations for the election to be held less than six weeks from the last day upon which a motion for rehearing could be filed pursuant to S.CtPrac.R. IX(1), the candidates relied upon our decision, and the voters relied upon our decision. Particularly in an election case, we should not change our own rules during the contest. To do so is to say that the very institution with the responsibility to interpret and consistently apply rules adopted by others need not adhere to rules adopted by itself.
Mirlisena did not file a motion for rehearing within the time required by the rules of this court and I would therefore deny his motion for rehearing.
Wright and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.